    Case 1:15-md-02657-FDS Document 1372 Filed 03/04/19 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS


                                                MDL No. 1:15-md-2657-FDS
IN RE : ZOFRAN® (ONDANSETRON)
                                                This document relates to:
PRODUCTS LIABILITY LITIGATION
                                                All Actions


               PLAINTIFFS’ AND GSK’S PROPOSED AGENDA
             TELEPHONIC STATUS CONFERENCE – March 5, 2019

 1. Filings Update

 2. State Liaison Update

 3. Phase 5 Discovery Update

 4. Expert Discovery Update

 5. Update on Daubert Hearing Timing and Logistics

 6. Proposed Order Regarding New Medical Records Collection Vendor

 7. Pending Motion for Dismissal Without Prejudice in Kutzer, No. 1:15-cv-13751-FDS (Doc.
    88).
        Case 1:15-md-02657-FDS Document 1372 Filed 03/04/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document, which was filed with the Court through the
CM/ECF system, will be sent electronically to all registered participants as identified on the Notice
of Electronic Filing (“NEF”) and paper copies will be sent via first class mail to those identified
as non-registered participants.

                                                      /s/ Jennifer Stonecipher Hill
                                                      Jennifer Stonecipher Hill
